Citation Nr: 0827247	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydronephrosis of 
the left kidney.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1944 to March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In August 2008, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West Supp. 2005) and 38 C.F.R. § 
20.900(c) (2007).


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for hydronephrosis of the left kidney was denied by a January 
1957 Board decision.  

2.  The evidence submitted since the January 1957 Board 
decision pertinent to the claim for service connection for 
hydronephrosis of the left kidney is either cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

The Board decision of January 1957, which denied a claim for 
service connection for hydronephrosis of the left kidney, is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the original claim for service 
connection for hydronephrosis of the left kidney was denied 
by a November 1949 rating decision on the basis that there 
was no evidence of hydronephrosis of the left kidney in 
service or during the presumptive regulatory period.  
Thereafter, the veteran sought to reopen his claim in April 
1956, and an August 1956 rating decision continued to deny 
the claim on the basis that there was still no evidence of 
hydronephrosis of the left kidney in service or during the 
presumptive regulatory period.  A January 1957 Board decision 
then affirmed the denial of the claim,, determining that the 
evidence was against a finding that the veteran's left kidney 
disorder was related to service or a period of one year after 
service.  The record does not reflect that the veteran filed 
a timely notice of disagreement with the August 1956 rating 
decision.  Accordingly, it became final when the veteran 
failed to perfect his appeal of that decision within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In this instance, since the January 1957 Board decision 
denied the veteran's claim on the basis that there was still 
no evidence of hydronephrosis of the left kidney in service 
or during the presumptive regulatory period, the Board finds 
that new and material evidence would consist of medical 
evidence of such a chronic disorder in service or within one 
year following separation from service.

In this regard, additional evidence received since the 
January 1957 Board decision includes VA outpatient treatment 
records dated from January 2002 to July 2004; private medical 
treatment records dated from September 1987 to August 2003; a 
September 2002 statement from A. P. Kamath, M.D.; and various 
written statements from the veteran.  Although this evidence 
shows continued treatment for a kidney condition, it does not 
provide a medical nexus opinion linking the veteran's 
hydronephrosis of the left kidney to his period of active 
duty service.  Although the veteran claims that he suffers 
from recurring kidney infections which purportedly began one 
month following his separation from active service in 1946, 
the evidence of record fails to corroborate this.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for hydronephrosis of the 
left kidney does not relate to an unestablished fact 
necessary to substantiate the claim and thus is not material.  
It is essentially redundant of assertions made at the time of 
the previous final denial in January 1957 and does not raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2004 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
veteran submitted private treatment records.  In addition, he 
was afforded a VA medical examination in October 1949.  

A specific VA medical opinion is not needed to consider 
whether the veteran has submitted new and material evidence 
but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for another VA examination or an opinion 
is not warranted.  See also 38 C.F.R. § 3.159(c)(4)(iii) 
(2007).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for 
hydronephrosis of the left kidney is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


